DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawings” section, along w/ a brief description of each of the figures, individually.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 3-6, 8, 9, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/018406 A1.
Example 6, claim 1 and also pg. 2 lns. 7-13 w/in this WO 2018/018406 A1 describe a SCR catalyst for the abatement of at least NOx out of the exhaust gas emitted from a combustion source, wherein the catalyst is characterized by providing 67 percent of titania and also 7 percent vanadia (which makes for a vanadium : titanium ratio of 0.1) in a washcoat on a catalyst support, as called for in at least the Applicants’ claims 1, 3, 5, 8, 9, and 17.
	Claim 3 w/in this WO 2018/018406 A1 also mentions that tungsten oxide may also be present in the catalyst, as called for in at least the Applicants’ claim 4.
	Claim 2 w/in this WO 2018/018406 A1 also mentions that the catalyst may also contain another oxide (such as oxides of aluminum, silicon, zirconium, etc.), as called for in at least the Applicants’ claim 6.
	Pg. 10 lns. 10-17 in this WO 2018/018406 A1 also describes a method for making this catalyst that includes the same features of coating a substrate w/ a washcoat of catalytic materials and calcining the resulting composition at a temperature that may range from 300 to 850 oC (please also note at least claim 14 w/in this WO 2018/018406 A1, as well), as called for in at least the Applicants’ claim 12.  Further, pg. 7 lns. 6-8 in this WO 2018/018406 A1 also mentions that ammonium vanadate may be used to make the catalyst (which seems to suggest the Applicants’ claimed use of ammonium meta vanadate that is mentioned in at least the Applicants’ dependent claim 13).

Allowable Subject Matter
The Applicants’ dependent claim 2 has been allowed over the teachings provided in this WO 2018/018406 A1 because the “corregated sheets of glass fiber” described in the Applicants’ claim 2 is 
The Applicants’ dependent claim 7 has been allowed over the teachings provided in this WO 2018/018406 A1 because the use of nanoparticles of titanium oxide having a size ranging from 10 to 150 nm is not described in this WO 2018/018406 A1.
The Applicants’ dependent claims 10 and 11 have been allowed over this WO 2018/018406 A1 because this WO 2018/018406 A1 reference does not teach or suggest the Applicants’ claimed presence of an additional coating B directly on the monolithic substrate.
The Applicants’ dependent claims 14 and 15 have been allowed over the teachings provided in this WO 2018/018406 A1 because this WO 2018/018406 A1 does not teach or suggest the Applicants’ claimed use of an amine for the method for making the catalyst.
The Applicants’ dependent claim 16 has been allowed over the teachings provided in this WO 2018/018406 A1 because this WO 2018/018406 A1 does not teach or suggest the Applicants’ claimed use of titania particles having a particle size (distribution?) D50 that ranges from 200 to 750 nm.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0180500 A1; US 2014/0105803 A1; U. S. Pat. 9,108,185 B2 and also EP 2 719 454 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736